Case: 21-60062     Document: 00516154087         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 4, 2022
                                  No. 21-60062
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Marta Bonger Zrgua,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 639 442


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Marta Bonger Zrgua, a native and citizen of Ethiopia, petitions for
   review of an order by the Board of Immigration Appeals (BIA) dismissing her
   appeal from the denial of her application for asylum, withholding of removal,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60062     Document: 00516154087           Page: 2   Date Filed: 01/04/2022




                                    No. 21-60062


   and protection under the Convention Against Torture (CAT) and her motion
   to remand.
          She contends that the BIA abused its discretion in denying her motion
   to remand because she received ineffective assistance of counsel when
   counsel failed to inform her of the need to provide corroborative evidence or
   explain why such evidence was important. Because she does not challenge
   the determination that she was not entitled to asylum, withholding of
   removal, or protection under the CAT based on her failure to provide
   reasonably available corroborative evidence, she has abandoned review of
   those claims. See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
          We review the BIA’s denial of a request for a remand for an abuse of
   discretion. Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014).
          To establish a claim of ineffective assistance, a petitioner must
   demonstrate substantial prejudice resulting from counsel’s deficient
   performance. Gutierrez-Morales v. Homan, 461 F.3d 605, 609 (5th Cir. 2006).
   Despite her assertions to the contrary, she is unable to demonstrate that her
   former attorney acted unreasonably because the attorney produced emails
   and other documents in which the attorney asked her to provide
   corroborating documents from her friends and family, and when she failed to
   do so, the attorney asked her to explain why the evidence was unavailable.
   Moreover, in her affidavit in support of the motion for a remand, Bonger
   Zrgua acknowledges that the attorney asked if she had documents from
   home, such as letters from family; asked about her communications with her
   father and siblings; and asked her why she did not have a letter from her
   father. Based upon the foregoing, she has failed to demonstrate that the BIA
   abused its discretion in concluding that she failed to demonstrate that her
   former attorney rendered ineffective assistance.
          Accordingly, the petition for review is DENIED.




                                         2